    Case: 1:21-cv-00320 Document #: 55 Filed: 03/25/21 Page 1 of 3 PageID #:4213




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,

         Plaintiffs,
                                                    Case No. 1:21-cv-00320
                 v.

 THE PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,

         Defendants.


                            UNOPPOSED MOTION FOR
                  EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Shanghai All For Paws Co.,

Ltd. (“Defendant”) respectfully moves to extend the deadline to answer or otherwise respond to

Plaintiff’s complaint until April 19, 2021. Both Plaintiff and Defendant consent to this request.

As grounds for this request, Defendants state:

       1.       Plaintiff filed this lawsuit on January 20, 2021. Dkt. No. 1.

       2.       On February 12, 2021, Plaintiff filed a declaration of service in which is stated

that it accomplished service on Defendant by email and electronic publication. Dkt. No. 26.

       3.       Defendant, a foreign corporation, did not initially appreciate the significance of

Plaintiff’s email ostensibly effecting service. Email service is not the normal and customary

method of effecting service of process, and Defendant was not initially aware that Plaintiff’s

email constituted effective service in this lawsuit. Once Defendant appreciated the significance

of Plaintiff’s email service in this lawsuit, it engaged U.S. counsel.
    Case: 1:21-cv-00320 Document #: 55 Filed: 03/25/21 Page 2 of 3 PageID #:4214




       4.      Defendant recently engaged U.S. counsel and has since been engaged in

discussion with Plaintiffs. Defendant requests the extension so that it may more fully evaluate

the claims in this action, to prepare its responsive pleading, and explore potential settlement with

Plaintiff. Plaintiff has agreed to the requested extension and does not oppose this motion for an

extension of time to answer or otherwise plead.

       5.      This request is made in the interests of justice and not for the purpose of delay.

This is the first motion for extension of time filed by Defendant.



       WHEREFORE, Defendant respectfully requests that the Court grant this motion and

extend the deadline to answer or otherwise respond to the complaint until April 19, 2021 and that

no default judgment be entered against Defendant.



 Dated: March 25, 2021                    SHANGHAI ALL FOR PAWS CO., LTD.

                                          By: /s/ Robert D. Leighton

                                          Robert D. Leighton
                                          GOLDBERG KOHN, LTD.
                                          55 East Monroe, Suite 3300
                                          Chicago, Illinois 60603
                                          312-201-4000
                                          robert.leighton@goldbergkohn.com

                                          Of Counsel:

                                          William D. Schultz (pro hac vice to be filed)
                                          Michael Erbele (pro hac vice to be filed)
                                          MERCHANT & GOULD P.C.
                                          150 South Fifth Street
                                          Suite 2200
                                          Minneapolis, MN 55402
                                          (612) 336-4677
                                          WSchultz@merchantgould.com
                                          MErbele@MerchantGould.com



                                                -2-
    Case: 1:21-cv-00320 Document #: 55 Filed: 03/25/21 Page 3 of 3 PageID #:4215




                                CERTIFICATE OF SERVICE

       This is to certify that on March 25, 2021, I served the foregoing document with the Clerk

of the Court using the CM/ECF system, which will send electronic notification of such filing to all

counsel of record.


                                                      /s/ Robert D. Leighton




                                                -3-
